

SERVICES AGREEMENT
THIS SERVICES AGREEMENT (“Agreement”), effective as of December 1, 2013 (the
“Effective Date”), by and between CELLULAR DYNAMICS INTERNATIONAL, INC., a
Wisconsin corporation having its address at 525 Science Drive, Madison,
Wisconsin 53711 (“CDI” or a “Party”), and CORIELL INSTITUTE FOR MEDICAL
RESEARCH, a New Jersey non‑profit corporation having its address at 403 Haddon
Avenue, Camden, New Jersey 08103 (“Coriell” or a “Party” and, collectively, with
CDI, the “Parties”).


RECITALS:


WHEREAS, Coriell submitted an application to RFA 12-04: CIRM hPSC Repository
Award (“RFA 12-04”), issued by the California Institute for Regenerative
Medicine (“CIRM”).


WHEREAS, Coriell was awarded the grant made by CIRM under its RFA 12‑04,
pursuant to a Notice of Grant Award issued by CIRM to Coriell (the “NGA”).


WHEREAS, Coriell’s application under RFA 12-04 proposed that CDI perform certain
services as a subcontractor to Coriell under Coriell’s Repository Agreement with
CIRM (the “Repository Agreement”), as contemplated in such application in
particular in CDI’s letter of support made a part of such application.


WHEREAS, the Parties desire to set forth the terms and conditions upon which CDI
would provide services as a subcontractor to Coriell for the Repository
Agreement.


NOW THEREFORE, in reliance on the mutual representations, warranties and
agreements set forth herein, the Parties agree as follows:
1.
Definitions. The following capitalized terms shall have the meanings assigned to
them in this Section 1 when used in this Agreement.

a.
Bankruptcy Event. The (i) making of a general assignment for the benefit of
creditors by an entity; (ii) filing of any petition by an entity or the
commencement of any proceeding voluntarily by an entity for any relief under any
bankruptcy or insolvency laws or any law relating to the relief of debtors;
(iii) consent by an entity to the entry of an order in an involuntary bankruptcy
or insolvency case; (iv) entry of an order or decree for relief against an
entity by a court of competent jurisdiction in an involuntary case under any
bankruptcy or insolvency laws or any law relating to the relief of debtors,
which order or decree is unstayed and in effect for a period of sixty (60)
consecutive days; (v) appointment, with or without the consent of an entity, of
any receiver, liquidator, custodian, assignee, trustee, sequestrator or other
similar official of an entity or any substantial part of its property, which
appointment is unstayed and in effect for a period of sixty (60) consecutive
days; or (vi) admission by an entity in writing of its inability to pay its
debts generally as they become due.

b.
Buck Institute. The Buck Institute for Research on Aging.

c.
Buck Institute Premises. The premises within the Buck Institute occupied by CDI
under a License and Services Agreement with the Buck Institute, as amended.

d.
Confidential Information. All information or materials of whatsoever type or
kind provided (either directly or indirectly in writing or other tangible form
or orally) by one Party (the "Disclosing Party") to another Party (the
"Receiving Party") that: (i) in the case of written information or materials, is
clearly marked and identified as "Confidential" by the Disclosing Party at the
time of disclosure; (ii) in the case of information disclosed orally, is
confirmed in writing to be Confidential Information within thirty (30) days
following disclosure; (iii) is designated as Confidential Information under this
Agreement including, without limitation, in the case of Coriell, the information
and materials listed in Exhibit D attached hereto; or (iv) is by its nature and
the circumstances surrounding its disclosure ought reasonably to be considered
Confidential Information (information described in this clause (iv) shall
include without limitation all information of a Party that becomes known to or
received by the other Party by reason of the presence of or access by such
Receiving Party to the premises occupied by or to the property used by such
Disclosing Party in connection with this Agreement). Specifically excepted from
Confidential Information is all information that the Receiving Party can
demonstrate by written records (1) to have been known by, or in the possession
of, the Receiving Party prior to the Disclosing Party's disclosure of such
Confidential Information to the Receiving Party; (2) has, after disclosure of
such Confidential Information by the Disclosing Party to the Receiving Party,
become known to the Receiving Party through a third party who is not known by
the Receiving Party to be under any obligation of confidentiality to the
Disclosing Party; (3) to have been part of the public domain or publicly known
at the time of the Disclosing Party's disclosure of such Confidential
Information to the Receiving Party; (4) has, after disclosure of such
Confidential Information by the Disclosing Party to the Receiving Party, become
part of the public domain or publicly known, by Publication or otherwise, not
due to any unauthorized act or omission by the Receiving Party; or (5) to have
been independently developed by the Receiving Party without use of, or reliance
upon, such Confidential Information.

e.
Coriell’s Application. The application that Coriell submitted with respect to
RFA 12-04 including CDI’s letter of support in connection therewith.

f.
Derivation Agreement. The iPSC Derivation Agreement executed by CIRM and CDI in
connection with CIRM’s RFA 12-03.

g.
Derived Line(s). The induced pluripotent stem cell line(s) derived by CDI
pursuant to the Derivation Agreement.

h.
DCB Acceptance Criteria. The quality control criteria set forth in Schedule 2 to
Exhibit A attached hereto applicable to each DCB created from a Derived Line or
Third Party Line, as may be modified from time to time by Coriell, CDI and CIRM
as set forth in a writing executed by both parties.

i.
DCBs. The distribution cell banks created from Third Party Lines and Derived
Lines by CDI’s performance of the Services under this Agreement.

j.
End User Agreement. The materials transfer agreement entered into between
Coriell and a third party receiving a DCB from the Repository as contemplated in
Appendix B to RFAs 12-03.

k.
Non-Commercial Entity End User. A non-profit entity that uses DCBs or Derived
Lines for internal research purposes only and that does not transfer any of the
cells comprising a DCB or a Derived Line to any for‑profit entity or any
non‑profit entity acting in a capacity of providing a service for commercial
gain.

l.
Repository. The CIRM human pluripotent stem cell repository that will be
established by Coriell under RFA 12-04.

m.
Term. The stated term of this Agreement commencing on the Effective Date and
continuing until its expiration on the [****] anniversary of the date on which
the NGA first becomes effective, which stated term is subject to termination
prior to its expiration in accordance with Section 14 and to extension for one
or more successive one year periods as may be mutual agreed in writing by the
Parties.

n.
Third Party Line(s). The pluripotent stem cell lines provided by California
researchers and delivered to CDI for expansion.

o.
Third Party Line Acceptance Criteria. The specifications and requirements
applicable to each Third Party Line as set forth in Schedule 1 to Exhibit A
attached hereto, as may be modified from time to time by Coriell, CDI and CIRM
as set forth in a writing executed by the parties.

2.
Incorporation by Reference. Coriell’s Application including CDI’s letter of
support in connection therewith and RFA 12-04 are incorporated herein by
reference subject to the other provisions of this Section 2. In the event of a
conflict between this Agreement, CDI’s letter of support in connection with
Coriell’s Application, the other provision of Coriell’s Application and RFA
12‑04, the order of precedence shall be this Agreement, CDI’s letter of support,
the other provisions of Coriell’s Application and RFA 12-04. CDI shall have an
obligation and responsibility for any matter addressed in the provisions of
Coriell’s Application or RFA 12‑04 only to the extent expressly provided in this
Agreement or CDI’s letter of support.

3.
Services.

a.
During the Term and subject to and upon the conditions set forth in this
Agreement, CDI will perform the Services as set forth in Exhibit A (the
“Services”).

b.
[****].

c.
[****].

d.
Coriell will hold, store and maintain the Third Party Lines in accordance with
the Repository Agreement and shall make them available to CDI as necessary for
CDI to perform the Services.

e.
CDI shall deliver all Acceptable DCBs (defined below) created in performance of
the Services to Coriell at the Repository for storage and distribution
exclusively by Coriell as contemplated by this Agreement (giving effect to what
is provided in Section 2) including without limitation Section 9.d.

f.
CDI represents and warrants by delivering DCBs, at the time of such delivery,
that such DCBs meet their applicable DCB Acceptance Criteria, and CDI shall
deliver to Coriell with each such DCB a Certificate of Analysis (CofA) as
described in Exhibit A the delivery of which CofA shall have the effect of
confirming such representation and warranty. A DCB meeting the DCB Acceptance
Criteria shall be referred to herein as an “Acceptable DCB.” “Acceptable DCBs”
shall be included in the definition of “DCBs” under this Agreement. [****][1
page redacted]

g.
The Parties hereby acknowledge and agree that the Third Party Lines provided to
CDI under this Agreement (A) may have hazardous properties and the collecting,
processing, storing, handling, distribution and disposition of such Third Party
Lines may involve risks or dangers that are not known or fully appreciated and
(B) must be collected, processed, handled, distributed and disposed of with
prudence and appropriate caution. THE PARTIES FURTHER ACKNOWLEDGE AND AGREE THAT
(A) EACH THIRD PARTY LINE IS PROVIDED "AS-IS" AND THAT NEITHER PARTY MAKES ANY
REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY KIND, EITHER EXPRESSED OR
IMPLIED, WITH RESPECT TO ANY THIRD PARTY LINES (EXCEPT AS EXPRESSLY SET FORTH
HEREIN IN THE CASE OF THE THIRD PARTY LINES THAT CDI ACCEPTS AND WITH RESPECT TO
WHICH IT DELIVERS DCBS CREATED THEREFROM TO CORIELL) OR CORIELL’S DELIVERY
THEREOF; AND (B) THERE ARE NO EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO ANY THIRD PARTY LINES OR
CORIELL’S DELIVERY THEREOF.

h.
CDI agrees that the Third Party Lines, Derived Lines and DCBs (A) shall be used
by CDI for the sole purpose of performing the Services under this Agreement and
for no other purpose and (B) except as expressly required or permitted under
this Agreement, shall not be disposed of or transferred by CDI to any third
party without the prior, written consent of Coriell. Except to the extent
required to enable CDI to perform the Services, CDI hereby further agrees that
it will not, directly or indirectly, reverse engineer, deconstruct, or in any
way, analyze or determine the identity, structure or composition of any of the
Third Party Lines, Derived Lines or DCBs or the properties thereof (chemical,
biochemical, physical, biological or other).

i.
CDI hereby assumes all risk of loss associated with: (A) any Third Party Line
delivered to it by Coriell under this Agreement, and (B) any Derived Lines, or
(C) any DCBs created from Third Party Lines or Derived Lines, prior to Coriell’s
receipt from CDI thereof (except any loss caused by Coriell). Notwithstanding
the foregoing, Coriell hereby assumes all risk of loss associated with any
Acceptable DCBs at the time of its acceptance of physical delivery of such
Acceptable DCBs from CDI as provided in Section 3.f.

j.
In the event that either Party becomes aware of a loss of temperature control or
other conditions in respect of any of the Third Party Lines, Derived Lines or
DCBs that could adversely affect same, such Party shall immediately provide an
electronic notice to the other Party setting forth (A) the applicable Third
Party Lines, Derived Lines and DCBs and (B) the facts, circumstances and details
of such issue.

k.
CDI shall within a commercially reasonable period of time notify Coriell if CDI
determines that CDI will not be able to conduct and complete any of the Services
required under this Agreement in a timely manner. CDI will notify Coriell within
[****] of occurrence any disruptions in CDI’s laboratory processes including but
not limited to changes in personnel or equipment failure that would reasonably
be expected to significantly delay delivery of DCBs as contemplated herein.

l.
CDI shall, within [****] business days following the end of each quarter during
the Term of this Agreement (i.e., each three-month period in the Term commencing
with the month that includes the Effective Date rather than a calendar year
quarter, a “Quarter”), deliver, via an electronic notice to Coriell in
accordance with the terms of this Agreement, a report (each, a "Quarterly
Services Report") in respect of the Services performed by CDI in accordance with
this Agreement during such Quarter. Each Quarterly Services Report (i) shall be
submitted in the format requested by Coriell and (ii) shall contain (A) a
cumulative list of the Third Party Lines, Derived Lines, and DCBs processed
(identified by the unique identifier assigned to same), (B) a list of each
defective Third Party Line (i.e., that CDI determined in the course of
performing Services does not meet the Third Party Line Acceptance Criteria or
that CDI determined in the course of performing the Services does not (or will
not) meet the DCB Acceptance Criteria), defective Derived Line (i.e., that CDI
determined in the course of performing Services does not (or will not) meet the
DCB Acceptance Criteria) (each identified by the unique identifier assigned to
same), and DCB that does not meet its applicable Acceptance Criteria, (C)
material developments and issues relating to the conduct of the Services, and
(D) such other information (if any) as the Parties from time to time agree in
writing should be included therein. For avoidance of doubt, in no event shall
CDI be required to give access to or disclose to Coriell or any of its
Representatives any of CDI’s trade secrets.

m.
If either Party becomes aware of any safety hazard that relates to any
performance of the Services, such Party shall within a commercially reasonable
period of time notify the other Party of such safety hazard by providing all
information in its possession or control concerning such safety hazard to the
other Party.

n.
CDI shall keep complete and accurate records of all Services performed by it
under this Agreement. Such records (including all applicable laboratory
notebooks containing data, information or notations relating to the Services)
shall be available for inspection, examining or copying by or on behalf of
Coriell or at Coriell’s expense, solely to the extent such records are:
(A) necessary for Coriell to comply with any compulsory request of, or audit by,
CIRM or any governmental entity with jurisdiction, or (B) reasonably required
for Coriell (subject to Section 12.c.) to defend against any complaint, claim or
other action or proceeding of which Coriell is a party and which includes or
constitutes any claim regarding the Services that is the basis for any alleged
liability of Coriell pursuant to such complaint, claim or other action or
proceeding, subject to what is provided below in this Section 3.n. Such records
and information therein shall be treated as Confidential Information that may be
used solely for the purposes set forth above in this Section 3.n and that shall
be disclosed only to those Coriell Representatives (as defined in Section 10)
with a need to know such information for such purposes. Such records and
information therein shall be governed by Section 10 and may not be disclosed by
Coriell and its Representatives except for the purposes set forth above. CDI
hereby agrees to retain all such records for a period of not less than seven (7)
years from the date of termination of this Agreement. Notwithstanding anything
contained herein to the contrary, in no event shall CDI be required to give
access to or disclose to Coriell or any of its Representatives any of CDI’s
trade secrets absent a court order compelling such disclosure, and without
limiting what is provided above regarding Section 10 but for avoidance of doubt
may be disclosed only after compliance with the provision of Section 10
regarding legally compelled disclosures.

4.
Title; Transfer to the Repository.

a.
CDI acknowledges and agrees that CDI does not claim title to [****].

b.
CDI’s obligation to perform the Services with respect to an Acceptable DCB will
be completed upon delivery by CDI to Coriell at the Repository of the frozen
aliquots comprising such Acceptable DCB as provided in Exhibit A (i.e.,
initially [****] aliquots with subsequent delivery of remaining Retained Vials
as contemplated in such exhibit), accompanied by a Certificate of Analysis.
[****]. [****] shall bear the cost of delivery of the Acceptable DCBs to Coriell
at the Repository. Notwithstanding any contrary provisions contained herein,
[****].

5.
Service Fees.

a.
During the Term, Coriell shall pay to CDI fees as compensation for the Services
in the amounts set forth in Exhibit B (collectively, the “Service Fees”). The
Service Fees shall be payable following the end of each Quarter as set forth in
this Section 5 and the attached Exhibit B. As shown on Exhibit B, during the
[****] Quarters, Coriell shall pay to CDI [****].

b.
Within a commercially reasonable period of time following the end of each
Quarter following the [****] Quarters, CDI shall calculate the Service Fee
payment as set forth herein (each, a "Quarterly Services Payment") to be made by
Coriell in respect of the Services performed and completed by CDI in the conduct
of this Agreement during such Quarter. Each such Quarterly Services Payment
shall be calculated [****] as of the date on which such Quarterly Services
Payment is to be made as set forth in Exhibit B. [****], Coriell shall pay to
CDI the unit price calculated pursuant to the formula set forth in Exhibit B.
[****]. Coriell shall also pay to CDI within [****] following the end of each
Quarter any agreed upon consideration for additional services hereunder as
specified in, and except as may be expressly otherwise provided in, any written
agreement regarding the same signed by both parties.

c.
Each invoice delivered by CDI under this Agreement in respect of any Service
Fees under this Agreement shall (A) be issued in U.S. Dollars, and (B) be
accompanied by the applicable Quarterly Services Report. [****].

d.
Subject to the second sentence of Section 5.c. and Section 5.f, each payment
required to be made by Coriell under this Agreement shall be due and payable by
Coriell within [****] of the date Coriell receives payment from CIRM for: (i)
the Quarter invoiced by CDI in the case of the fixed amount Service Fees
contemplated in Section 5.a. and (ii) the Services provided and invoiced by CDI
in the case of Service Fees contemplated in Section 5.b. In the event of a bona
fide, good faith dispute regarding the appropriateness of one or more items set
forth in an invoice submitted by CDI in accordance with this Agreement, Coriell
shall [****]. All payments made by Coriell under this Agreement and be paid by
check in U.S. Dollars and remitted to CDI at the address so identified in this
Agreement except that payment may be made by wire transfer upon request by CDI.
Any payments that are made more than [****] after the date when due, [****],
shall bear an additional charge at the rate of [****] per month until paid, of
the maximum rate allowed by applicable law, whichever is less.

e.
Not more than [****], CDI will, at the request of Coriell, permit a single
external accounting firm selected by Coriell and reasonably acceptable to CDI
(the “Accountant”) to have access to CDI’s financial records and books of
account related to the Services, during ordinary working hours and without
unreasonable disruption to CDI’s business operations, only to the extent
necessary in order to audit, with respect to any Quarter during the Term ending
prior to such request, the correctness of any Quarterly Services Report or
invoice delivered under this Agreement. Should the Accountant reasonably believe
there is an inaccuracy in any of CDI’s Quarterly Services Reports or invoices,
the Accountant will have the right to make and retain copies (including
photocopies) of any portions of the financial records and books of account
pertinent to the determination of the accuracy of CDI’s Quarterly Services
Reports and invoices. In the event that an inaccurate invoice from CDI resulted
in Coriell overpaying CDI for Services, CDI shall immediately refund the
difference between the amount actually paid and the amount payable pursuant to
this Agreement. For avoidance of doubt, nothing in this Section 5.e. shall be
construed to modify any of the amounts set forth herein as payable as Service
Fees payable or the basis upon which such amounts are payable hereunder. All
information reviewed and or copied by the Accountant under this Section 5.e.
shall be treated as Confidential Information that may be used solely for the
purpose of verifying the correctness of CDI’s Quarterly Services Reports and
invoices, and the disclosures of information under this Section 5.e. and the
information so disclosed shall be governed by, and may not be disclosed by the
Accountant except to the extent and as expressly permitted under, the
obligations of confidentiality herein including Section 10, except to Coriell as
may be necessary to enforce Coriell’s rights under the Agreement or at law in
the event an incorrect invoice is identified.

f.
Notwithstanding any contrary provisions contained herein, [****].

6.
Project Directors. Each Party will designate a primary contact person with
respect to the obligations to be performed by such Party provided under this
Agreement (a “Project Director”). The Parties’ respective initial Project
Directors are stated in Exhibit A. Unless the Parties otherwise agree,
communications relating to this Agreement must be directed in the first instance
by a Party to the other Party’s Project Director.

7.
Access; Insurance.

a.
CDI will give Coriell reasonable access, during normal business hours, upon
reasonable prior notice and so long as CDI’s business operations are not
unreasonably disrupted, to the portion of the Buck Institute Premises from which
CDI provides the Services and to the information, personnel, equipment and
systems including, without limitation, the Subcontract-funded Equipment, used to
provide the Services as necessary to permit Coriell to confirm that the Services
are being performed as contemplated herein and that CDI is otherwise complying
with the provisions of this Agreement.

b.
Coriell will give CDI reasonable access, during normal business hours, so long
as Coriell’s business operations are not unreasonably disrupted, to those
portions of the premises at which the Repository is maintained or from which
Coriell provides services to CIRM as necessary to permit CDI to perform the
Services or services under the Derivation Agreement.

c.
Each Party agrees to obtain and maintain (i) commercial general liability
insurance applicable to the Party’s activities and property at the Buck
Institute and providing, on an occurrence basis, a minimum combined single limit
of $[****] (umbrella or excess liability policies may be used to meet the
required limit), (ii) workers’ compensation insurance in such amounts as is
required by applicable statute and (iii) employers liability insurance with
coverage of at least $[****] per occurrence. In addition, CDI will obtain and
maintain during the Term, at CDI’s sole expense (subject to what is provided in
Section 8.c), property damage and insurance against loss or damage to the
Subcontract‑funded Equipment due to fire, explosion, theft, vandalism, terrorism
and such other risks of loss as are customarily maintained on equipment such as
the Subcontract-funded Equipment intended for the uses contemplated hereby, in
such amounts as shall be reasonably satisfactory to Coriell. Any company writing
a Party’s insurance shall have an A.M. Best or Standard and Poor’s rating of not
less than A-VIII/A-. The commercial general liability insurance policy shall
cover the other Party as an additional insured. The workers compensation
insurance policy shall contain a waiver of subrogation in favor of the other
Party. Each Party shall give the other Party at least [****] days’ advance
written notice of any cancellation, termination, material change or lapse of
insurance, which does not include routine annual renewals of policies without
any changes or modifications thereto. Each Party shall provide the other Party
with a certificate of insurance or other commercially acceptable evidence of
insurance evidencing such Party’s insurance required hereunder. Each Party
hereby waives and shall cause their respective insurance carriers to waive any
and all rights of recovery, claims, actions or causes of action against the
other for any loss or damage with respect to the Parties’ respective activities
and properties, including rights, claims, actions and causes of action based on
negligence, which loss or damage is (or would have been, had the insurance
required by this Agreement been carried) covered by insurance, but only to the
extent of any amount recovered by reason of such insurance, provided that such
waiver of the right of subrogation shall not be operative in any case where the
effect thereof is to invalidate such insurance coverage under applicable law.

8.
Equipment. This Section 8 is subject to [****].

a.
Coriell shall issue a purchase order for the purchase, at Coriell’s cost and
expense for an aggregate price not to exceed $[****], for initial installation
at the Buck Institute Premises not later than the [****], the items of equipment
identified in Exhibit C [****] (the “[****]”) as well as all of the other the
items of equipment identified in Exhibit C and listed under the subheading
entitled [****](together with the [****], the “Subcontract‑funded Equipment”).
The foregoing purchase shall be made in accordance with the specifications
therefor delivered by CDI to Coriell in accordance with this Agreement (and
subject to the condition that CDI makes such delivery) and any applicable CIRM
requirements. Coriell shall pay the purchase price for the Subcontract‑funded
Equipment according to the terms and conditions of purchase. Coriell shall not
accept from any manufacturer or supplier, or allow to lapse or waive any
acceptance or inspection period or right with respect to, any Subcontract‑funded
Equipment, without first notifying CDI and allowing it to exercise its rights
under Section 8.e.

b.
Coriell shall hold title to the Subcontract‑funded Equipment. Coriell shall
maintain, and shall obtain and maintain, at its cost and expense, agreement(s)
for third party maintenance of the Subcontract‑funded Equipment to provide the
applicable manufacturers’ recommended preventive or periodic maintenance. Any
maintenance required beyond manufacturer recommended preventive or periodic
maintenance, in order to maintain the Subcontract‑funded Equipment in good
working order in the condition it was in when delivered to CDI, ordinary wear
and tear excepted, shall be the sole obligation of CDI as and to the extent
provided in Section 8.g. In the event that Coriell fails to obtain or maintain
any insurance or maintenance agreement(s) covering the Subcontract‑funded
Equipment as contemplated herein, following [****] days’ advance written notice
(or such shorter notice as is required under the terms upon which any such
agreement(s) may be obtained or maintained) by CDI to Coriell, provided such
agreement(s) are not entered into by Coriell during such [****] day period (or
shorter period as contemplated above), CDI may obtain and enter into such
agreement(s) at reasonable market rates and terms, and/or pay the amounts
payable by Coriell thereunder at Coriell’s cost and expense and may forward or
issue (for reimbursement to CDI) to Coriell an invoice for such cost and
expense, which invoice Coriell shall pay promptly following its receipt thereof.

c.
CDI will be provided exclusive physical possession and use of the
Subcontract‑funded Equipment during the Term for CDI’s use in providing the
Services hereunder, and Coriell agrees that during the Term it shall not have or
seek to have any possession, control or use of any of the Subcontract‑funded
Equipment. The Subcontract‑funded Equipment shall be located in the Buck
Institute Premises or, if the Services are no longer being performed at the Buck
Institute Premises, such other California location agreed to in advance in
writing by Coriell (such consent to not be unreasonably conditioned, delayed or
withheld), at which CDI then performs the Services hereunder As additional
consideration for its performance of the Services hereunder, CDI may use the
Subcontract-funded Equipment for other purposes, provided that such use: (x)
does not prevent, hinder, or interfere with CDI’s performance of the Services
hereunder or materially diminish (ordinary wear and tear excepted) the value of
the Subcontract-funded Equipment; (y) is consistent with all manufacturer user
guides, manuals and other requirements; and (z) is in compliance with any
agreement between the Buck Institute, on the one hand, and CDI (provided that in
the case of (y) copies of any such requirements have been provided to CDI), as
well as all laws, rules and regulations of every governmental authority
applicable to CDI and the provisions of all policies of insurance carried by CDI
as required by this Agreement.

d.
At the expiration or termination of the Term, and as additional consideration
for CDI’s performance of the Services hereunder, CDI shall have the right and
option, exercisable by notice to Coriell given not later than on the [****] day
prior the expiration or termination of the Term, to purchase the [****] and any
or all of the other Subcontract‑funded Equipment at a purchase price equal to
the fair market value of such Equipment as reasonably determined by the Parties,
less any and all costs and expenses of insurance or maintenance for or of the
Subcontract‑funded Equipment owing to CDI but unpaid by Coriell in accordance
with Section 8.b., as of the expiration or termination of the Term; provided,
however, in the absence of a determination by the Parties of the fair market
value of the [****] or any other item of Subcontract‑funded Equipment by the
[****] day after CDI has given notice of its exercise of its option hereunder,
then the purchase price of such item shall be [****]. Coriell shall, at its
expense, keep the Subcontract-funded Equipment free and clear from any and all
liens, pledges, security interests, encumbrances and other charges
(collectively, “Encumbrances”). If CDI exercises its option to purchase any of
the Subcontract‑funded Equipment, then upon CDI’s payment in cash in full of the
purchase price for such Subcontract‑funded Equipment, Coriell shall transfer to
CDI all right, title and interest to the Subcontract‑funded Equipment, free and
clear of all Encumbrances created by Coriell, and shall execute all such
documentation to effectuate and evidence such transfer as CDI reasonably may
request. Coriell shall be responsible for all costs relating to obtaining and
delivering such title to CDI. The sale shall be on an “as is, where is, without
warranty” basis (except as to title as set forth in the next preceding
provision), and the parties shall execute such documentation as is reasonable
and customary in connection with such sale including without limitation to
transfer all manufacturer and supplier warranty rights (then not yet transferred
to CDI) with respect to the Subcontract‑funded Equipment being purchased subject
to any necessary manufacturer’s or supplier’s consent, which at the request of
CDI the Parties shall cooperate to obtain.

e.
CDI represents and acknowledges that the Subcontract-funded Equipment is of a
size, design, capacity and manufacture selected by it, and that it is satisfied
that the Subcontract‑funded Equipment is in those respects and of the type
suitable for its purposes. THE SUBCONTRACT-FUNDED EQUIPMENT IS PROVIDED AS IS,
AND, NOT BEING THE MANUFACTURER OF THE EQUIPMENT OR THE MANUFACTURER’S AGENT,
CORIELL MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, AS TO THE
MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE, DESIGN OR CONDITION OF THE
SUBCONTRACT-FUNDED EQUIPMENT. CORIELL SHALL NOT BE RESPONSIBLE FOR ANY LOSS OR
DAMAGE RESULTING FROM THE INSTALLATION, OPERATION OR OTHER USE, OR
DEINSTALLATION OF THE SUBCONTRACT-FUNDED EQUIPMENT, INCLUDING ANY DIRECT,
INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OR LOSS EXCEPT WITH RESPECT TO THE
WILLFUL MISCONDUCT OF CORIELL. Subject to Coriell’s obligations expressly set
forth in this Agreement, CDI shall look solely to the manufacturer or the
supplier of the Subcontract-Funded Equipment for correction of any problems that
may arise with respect thereto, and all transferable manufacturer and supplier
warranty rights are, to the extent such rights have been acquired by Coriell,
hereby assigned, free and clear of all Encumbrances that would in any way
interfere with or limit the exercise by or benefit to CDI of any such warranty
rights and otherwise without representation or warranty by Coriell to CDI for
the Term, which warranties CDI is authorized to enforce at CDI’s sole cost and
expense. Any non‑transferable warranty rights (including those for the transfer
of which the manufacturer’s or supplier’s consent is required and has not been
obtained for CDI’s benefit) shall be held, free and clear of Encumbrances that
would in any way interfere with or limit the exercise by or benefit to CDI of
any such warranty rights, and enforced, at CDI’s cost and expense, by Coriell
for the benefit of and as requested by CDI during the Term.

f.
Except as permitted by Section 8.c., above, CDI shall use the Subcontract-funded
Equipment solely in the conduct of its business in accordance with the
provisions of this Agreement, in a manner and for the use contemplated by the
manufacturer thereof, and in compliance with all laws, rules and regulations of
every governmental authority having jurisdiction over the Subcontract-funded
Equipment or CDI and with the provisions of all policies of insurance carried by
CDI as required by this Agreement.

g.
CDI shall, at its expense, keep the Subcontract-funded Equipment free and clear
from any and all Encumbrances and in good repair, condition and working order in
order that such equipment is usable for CDI’s performance of the Services and as
to each item of Unpurchased Equipment in the same condition and working order as
when delivered to CDI as contemplated in Section 8.b., excepting (i) ordinary
wear and tear and (ii) any failure of such equipment to be in such condition or
working order attributable to [1] any failure of Coriell to secure a maintenance
agreement for the as contemplated in Section 8.b., [2] any failure of Coriell to
hold and enforce any non‑transferable warranty rights as contemplated in
Section 8.e., [3] any failure of any manufacturer or third party to perform any
warranty obligation sought to be enforced by Coriell or CDI, [4] any
interference by Coriell with CDI’s exclusive physical possession and use of the
Subcontract‑funded Equipment, or [5] any event of loss or damage to the extent
covered by the property casualty insurance contemplated in Section 7.c. (the
“Return Condition for Unpurchased Equipment”).

h.
CDI shall be solely responsible, at its own expense, for the de-installation,
packing, rigging and delivery of the Subcontract‑funded Equipment to CDI in the
event of its purchase thereof pursuant to the exercise of its option in
Section 8.d. Coriell shall be solely responsible, at its own expense, for the
de-installation, packing, rigging and delivery to Coriell of each item of the
Subcontract-funded Equipment with respect to which CDI declined to exercise its
option (“Unpurchased Equipment”). In the case of any item of Unpurchased
Equipment having a fair market value (as determined in accordance with Section
8.d) in excess of [****] Dollars ($[****]) at the expiration or termination of
the Term, Coriell shall have such Unpurchased Equipment inspected and certified
acceptable for maintenance service by the manufacturer or an authorized
inspector of the manufacturer (to the extent such service is reasonably
available for equipment of such type and age). [****].

i.
Except with respect to the gross negligence or willful misconduct of Coriell, or
Coriell’s failure to comply with an applicable provision of this Agreement, CDI
hereby indemnifies, protects, defends and holds harmless Coriell from and
against any and all claims and liabilities, demands, actions, suits, and
proceedings, losses, costs, expenses, damages and fees, including reasonable
attorneys’ fees and costs (including those arising from negligence, tort, strict
liability or other legal theory) (collectively “Claims”), to the extent arising
out of, or resulting from, CDI’s selection to perform the Services, operation or
use of any of the Subcontract-funded Equipment, whether such Claims are brought
or claimed before, during or after the Term. Each of the Parties shall give the
other prompt written notice of any Claim of which it becomes aware. The last
sentence of Section 12.a and the provisions of Section 12.c shall apply with
respect to with any Claims as if such Claims were described in Section 12.a.

j.
CDI shall promptly notify Coriell in writing if, prior to CDI’s exercise of its
option pursuant to Section 8.d above, or its return to Coriell of any
Subcontract-funded Equipment not purchased by CDI, any item of
Subcontract-funded Equipment becomes lost, stolen, damaged, destroyed or
otherwise unfit or unavailable for use from any cause whatsoever (other than
Coriell’s breach of this Agreement or its willful misconduct).

k.
Except in the case of Coriell and after the Term with respect to any
Subcontract-funded Equipment not purchased by CDI as permitted by Section 8.d,
without the prior written consent of the other Party, neither Party shall:
(a) assign, transfer, or otherwise dispose of any Subcontract-funded Equipment,
or any rights or obligations related thereto; (b) sublease any of the
Subcontract-funded Equipment or permit the Subcontract-funded Equipment to be
controlled by any other person; (c) create or incur, or permit to exist, any
Encumbrance with respect to any of the Subcontract-funded Equipment and, in the
case of Coriell, any Encumbrance with respect to any non‑transferable warranty
rights with respect to any such equipment if such Encumbrance would in any way
interfere with or limit the exercise by or benefit to CDI of any such warranty
rights; or (d) cause or permit any of the Subcontract-funded Equipment to be
moved from the Buck Institute Premises.

l.
CDI shall not make any additions, attachments, alterations or improvements to
the Subcontract‑funded Equipment without the prior written consent of Coriell,
which consent shall not to be unreasonably conditioned, delayed or withheld. Any
addition, attachment, alteration or improvement to any item of
Subcontract‑funded Equipment shall belong to and be the property of CDI and CDI
shall remove any addition, attachment, alteration or improvement to any item of
Unpurchased Equipment prior to such required delivery of such item of
Unpurchased Equipment by CDI. CDI shall be responsible for all costs relating to
such removal and shall restore such item of Unpurchased Equipment to the
condition otherwise required hereunder.

m.
CDI acknowledges and represents that the Subcontract-funded Equipment shall be
and remain personal property, notwithstanding the manner by which it may be
attached or affixed to realty, and CDI shall do all acts and enter into all
agreements necessary to ensure that the Subcontract-funded Equipment remains
personal property. If requested by Coriell with respect to any item of
Subcontract-funded Equipment, CDI shall obtain and deliver to Coriell equipment
access agreements, satisfactory to Coriell in its sole discretion, from all
persons claiming any interest in the real property on which such item of
Subcontract‑funded Equipment is installed or located.

n.
Each Party hereby represents to the other Party that, with respect to each item
of Subcontract‑funded Equipment and any schedule, certificate evidencing
acceptance of Subcontract-funded Equipment, assignment of purchase order,
insurance letter, proposal letter, UCC financing statement, or other document
now or hereafter executed by such Party in connection with this Agreement:
(a) the execution, delivery and performance thereof by such Party or its
attorney-in-fact have been duly authorized by all necessary corporate action;
(b) the person executing such documents is duly authorized to do so; and
(c) such documents constitute legal, valid and binding obligations of such
Party, enforceable in accordance with their terms.

9.
Ownership of Inventions; Licensing; Distribution from the Repository.

a.
CDI represents and warrants that: [****].

b.
CDI acknowledges that Coriell owns certain intellectual property covering the
services Coriell will provide under Coriell’s Application and the NGA. CDI
agrees that it does not and will not acquire any rights in, to or under such
intellectual property or any discovery, invention, enhancement, improvement,
know-how or work of authorship, whether or not patentable or copyrightable or
constituting a trade secret, conceived, created or made by Coriell in the course
of performing such services, whether alone or jointly with a third party.

c.
In the event that, during the Term and in connection with this Agreement,
Coriell and CDI jointly conceive, create or make any discovery, invention,
enhancement, improvement, know how or work of authorship, whether or not
patentable or copyrightable or constituting a trade secret, Coriell and CDI
shall jointly own all intellectual property rights therein.

d.
Coriell agrees that it will not allow any third party to gain access to any of
the Acceptable DCBs in the Repository created from Derived Lines unless the
party shall have executed the Standard Form hiPSC License from CDI and paid any
required fees when and as due thereunder (which shall not be payable by
non‑Commercial Entity End Users) and, following confirmation thereof, the party
shall have executed an End User Agreement with Coriell and paid such fees when
and as due thereunder. During and after the Term, CDI shall be responsible for:
(i) obtaining an executed Standard Form hiPSC License from each End User seeking
to gain access to an Acceptable DCB, (ii) within [****] days of CDI’s receipt of
an End User’s signed Standard Form hiPSC License, executing such license and
delivering a copy to Coriell, and (iii) collecting the fee payable to CDI in
connection therewith (which CDI shall determine subject to the approval of CIRM.
Coriell shall be responsible for (x) directing any proposed End Users to CDI so
that they can execute the Standard Form hiPSC License and pay any required fees,
(y) obtaining an executed End User Agreement from each such party, and (z)
collecting the fee payable to Coriell in connection therewith (which Coriell
shall determine subject to the approval of CIRM).

e.
CDI grants to Coriell [****] license to [****] intellectual property and
proprietary rights that CDI has or may have in or in connection with [****].

f.
Neither Party shall issue any press release or other public statement regarding
this Agreement including, but not limited to, the financial terms hereof, nor
shall either party use the name, trademarks, logos, physical likeness or other
symbol of the other Party (or their employees) for any marketing, advertising,
public relations or other purposes without the prior written authorization of
the other Party.

10.
Confidentiality. During the Term and thereafter for a period of [****] (except
as to information qualifying as a trade secret, in which event the period shall
be perpetual), each Party will (and will ensure that its accountants (including
the Accountant), counsel, and employees; collectively, as to each Party, a
“Representative”) keep confidential the Confidential Information it possesses
relating to the other Party that it obtains in connection with this Agreement,
and not use that information except as needed to perform its obligations
hereunder or to receive and enjoy the benefits conferred upon it hereunder. Each
Party shall treat the Confidential Information of the Disclosing Party in the
same manner, and with the same level of care (but, in no event, less than a
reasonable level of care), as the Receiving Party would treat its own
confidential or proprietary information. Without limiting the generality of the
foregoing, and except to the extent expressly permitted by the terms and
conditions of this Agreement, no Receiving Party shall, without the prior
written consent of the Disclosing Party, (A) disclose, reveal, report, publish
or give the Confidential Information of the Disclosing Party to any third party
except as required by law or regulation or legal process applicable to the
Receiving Party subject to what is provided below in this Section 10 or (B) use
the Confidential Information of the Disclosing Party for any purpose except as
permitted hereby. Except as expressly permitted by the terms and conditions of
this Agreement, each Party hereby agrees to limit disclosure of the Disclosing
Party's Confidential Information to those of its Representatives who (A) have a
need to know such Confidential Information to enable such Receiving Party to
perform its obligations, or exercise its rights, under this Agreement, (B) have
entered into a written agreement which requires such Representatives to maintain
similar, but no less burdensome, obligations of confidentiality and non-use to
those contained in this Agreement and (C) have been advised of the confidential
and proprietary nature of such Confidential Information and of their obligations
with respect to such Confidential Information. In the event that a Receiving
Party is requested by any legal process to disclose any Confidential
Information, the Receiving Party will promptly after such request notify the
Disclosing Party to permit the Disclosing Party, at its expense, to seek to
avoid or narrow any disclosure of Confidential Information that may be legally
compelled to be disclosed and/or to seek a protective order or other reasonable
assurance, satisfactory to the Disclosing Party, that confidential treatment
will be accorded any Confidential Information that is legally compelled to be
disclosed and will cooperate as reasonably requested by the Disclosing Party in
such efforts by the Disclosing Party. Each Receiving Party hereby further agrees
(1) to direct its Representatives not to disclose the Confidential Information
of the Disclosing Party to any person or entity except as expressly permitted
under this Agreement and (2) that it shall be responsible for any breach by its
Representatives of the obligations under this Agreement relating to Confidential
Information of the Disclosing Party.

11.
Representations and Warranties.

a.
CDI represents and warrants to Coriell that (i) CDI has the requisite corporate
power and authority under all applicable laws including the laws of Wisconsin to
enter into this Agreement and to consummate the transactions contemplated
hereby; (ii) the execution and delivery by CDI of this Agreement has been duly
and validly authorized by all necessary corporate action on the part of CDI;
(iii) the person signing this Agreement on behalf of CDI is a duly appointed and
incumbent officer of CDI and has the authority to execute and deliver this
Agreement on behalf of CDI; (iv) this Agreement is binding on CDI and
enforceable against it in accordance with this Agreement’s terms; (v) the
Services will be performed in a professional manner and in compliance with all
federal, state, local, international, health authority and institutional laws,
rules, regulations, orders and guidelines applicable to CDI in doing so; (vi)
the Services will be performed in accordance with the provisions of this
Agreement (giving effect to what is provided in Section 2); (vii) the DCBs when
delivered by CDI will meet the DCB Acceptance Criteria as applicable and any
other deliverables hereunder will meet the applicable requirements expressly set
forth herein or any other applicable agreement that may be agreed to by the
Parties in writing; (viii) CDI has obtained all, and will obtain all, licenses,
permits, consents and other approvals necessary for CDI to perform its
obligations under this Agreement; (ix) CDI has not granted any right or entered
into any agreement or understanding that conflicts with CDI's obligations, or
Coriell's rights, under this Agreement; (x) CDI will not grant any right and
will not enter into any agreement or understanding that conflicts with CDI's
obligations or Coriell's rights under this Agreement; (xi) CDI owns or has the
right to use pursuant to a valid and enforceable, written license, sublicense,
agreement, or other permission, all presently issued and valid intellectual
property and proprietary rights necessary and sufficient to perform the Services
and the other obligations of CDI under this Agreement; and (xii) neither CDI’s
performance of the Services or this Agreement or any DCBs will infringe upon,
violate or misappropriate any presently issued and valid intellectual property
or proprietary right of any third party.

b.
Coriell represents and warrants to CDI that (i) Coriell has the requisite
corporate power and authority under the laws of New Jersey to enter into this
Agreement and to consummate the transactions contemplated hereby; (ii) the
execution and delivery by Coriell of this Agreement has been duly and validly
authorized by all necessary corporate action on the part of Coriell; (iii) the
person signing this Agreement on behalf of Coriell is a duly appointed and
incumbent officer of Coriell and has the authority to execute and deliver this
Agreement on behalf of Coriell; and (iv) this Agreement is binding on Coriell
and enforceable against it in accordance with this Agreement’s terms;
(v) Coriell has obtained all, and will obtain all, licenses, permits, consents
and other approvals necessary for Coriell to qualify to receive funding from
CIRM and to perform its obligations under this Agreement; (vi) Coriell has not
granted any right or entered into any agreement or understanding that conflicts
with Coriell's obligations, or CDI's rights, under this Agreement; and (vii)
Coriell will not grant any right and will not enter into any agreement or
understanding that conflicts with Coriell's obligations or CDI's rights under
this Agreement.

12.
Indemnification.

a.
CDI shall defend, indemnify and hold harmless Coriell and CIRM and their
respective directors, officers, employees, agents, advisers, representatives,
successors and assigns (collectively, Coriell’s/CIRM’s “Related Persons”)
against and from, and shall pay or reimburse them for, any third party claim,
lawsuit, or demand (a “Third Party Claim”) and any loss, damage, liabilities,
costs and/or expense (including reasonable attorney’s fees subject to
Section 12.c) (“Losses”) to the extent such Third Party Claim alleges, and any
other such Losses result from or arise out of any such Third Party Claim that
alleges, any of the following (or, in the case of the following clause (i) and
(ii), facts that constitute): [****].

b.
Coriell shall defend, indemnify and hold harmless CDI and CIRM and their
respective directors, officers, employees, agents, advisers, representatives,
successors and assigns (collectively, CDI’s “Related Persons”) against and from,
and shall pay or reimburse them for, any and all Third Party Claims and Losses
to the extent any such Third Party Claim alleges, and any other such Losses
result from or arise out of any such Third Party Claim that alleges, [****].

c.
As a condition of the indemnification set forth in this Section 12, (i) the
party entitled to indemnification hereunder (the "Indemnified Party”) for itself
and on behalf of any of its Related Persons who may seek indemnification from
the party required to provide indemnification hereunder (the “Indemnifying
Party”) hereunder shall promptly notify the Indemnifying Party of any Losses for
which such Party or its Related Person seeks indemnification hereunder; (ii) the
Indemnifying Party shall have the exclusive right to conduct and control the
defense, with counsel selected by the Indemnifying Party in its reasonable
discretion, of and to settle any third party claim, lawsuit or demand with
respect to which the Indemnified Party or one of its Related Persons seeks
indemnification hereunder unless the Indemnifying Party gives written notice to
the Indemnified Party or Related Person expressly declining to undertake such
defense in which event the Indemnified Party’s or Related Person’s reasonable
attorney’s fees shall (and absent such notice shall not) constitute Losses, and
(iii) the Indemnified Party or such of its Related Persons seeking
indemnification hereunder shall cooperate with the Indemnifying Party and its
counsel in investigating and/or defending against third party such claim,
including by providing such documents and other information and permitting the
Indemnifying Party’s employees to participate in discovery and court proceedings
as witnesses or otherwise, as the Indemnifying Party or its counsel may from
time to time request to assist it in investigating and/or defending against any
such claim. Notwithstanding what is provided above in this Section 12.c, no
Indemnifying Party providing an indemnity hereunder shall enter into any
settlement which requires the Indemnified Party to admit liability or pay any
amounts (for which insurance proceeds or indemnification hereunder is not
available), without the Indemnified Party’s prior written consent, not to be
unreasonably conditioned, delayed, or withheld.

13.
Disclaimers; Limitation of Liability. EXCEPT AS EXPRESSLY SET FORTH HEREIN,
NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, OR
PROVIDES ANY REMEDY TO THE OTHER PARTY, AND ALL OTHER REPRESENTATIONS,
WARRANTIES AND REMEDIES WHATSOEVER AND HOWEVER THEY MAY BE CLAIMED, EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO ANY IMPLIED WARRANTIES OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE. EXCEPT FOR A PARTY’S INDEMNITY OBLIGATIONS,
OR BREACH OF CONFIDENTIALITY OBLIGATIONS, HEREUNDER, ANY SPECIAL, PUNITIVE,
EXEMPLARY, INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF THIS AGREEMENT,
ARE HEREBY EXPRESSLY DISCLAIMED AND EXCLUDED. NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREIN, WITH THE EXCEPTION OF A PARTY’S INDEMNITY OBLIGATIONS, OR
BREACH OF CONFIDENTIALITY OBLIGATIONS HEREUNDER, IN NO EVENT WILL LIABILITY OF
CORIELL EXCEED THE AGGREGATE AMOUNT OF THE SERVICE FEES OR REIMBURSEMENTS
PAYABLE BY IT TO CDI HEREUNDER OR WILL LIABILITY OF CDI WITH RESPECT HERETO
EXCEED THE AGGREGATE AMOUNT OF THE SERVICE FEES RECEIVED BY OR PAYABLE TO CDI
HEREUNDER.

14.
Termination. This Agreement shall terminate at the expiration of the Term stated
in Section 1 or its termination prior to such expiration in accordance with this
Section 14.

a.
Termination by Coriell. Coriell may terminate this Agreement and its Term prior
to its expiration by giving notice (which may be effective immediately) to CDI:

i.
in the event of a material breach by CDI of this Agreement which breach remains
uncured on the [****] day after CDI’s receipt of notice from Coriell specifying
the nature of such breach unless as of such [****] day CDI has cured such
breach; or

ii.
in the event that CDI’s performance of its obligations is delayed or prevented
by circumstance(s) or event(s) constituting force majeure as contemplated herein
(other than Coriell’s failure to pay the Service Fees when due and payable),
unless as of as of the [****] day after such circumstance or event first affects
CDI it has resumed performance; or

iii.
in the event CDI becomes subject to a Bankruptcy Event; or

iv.
in the event Coriell’s agreement with CIRM with respect to the Repository is
terminated, or CIRM ceases to provide funding to Coriell as required by such
agreement or as necessary to fund the CDI Services contemplated by this
Agreement.

b.
Termination by CDI. Notwithstanding the Term stated in Section 1, CDI may
terminate this Agreement and its Term prior to its expiration by giving notice
(which may be effective immediately) to Coriell:

i.
in the event of the failure of Coriell to make any payment of Service Fees when
due and payable hereunder which breach remains uncured on the [****] day after
Coriell’s receipt of notice from CDI specifying such breach, it being understood
that no payment of Service Fees shall be payable by Coriell to CDI unless or
until payment for same has been made by CIRM to Coriell;

ii.
in the event that Coriell’s performance is or would be delayed or prevented by a
circumstance or event constituting force majeure as contemplated herein, unless
as of the [****] day after such circumstance or event first affects Coriell it
has resumed performance;

iii.
In the event Coriell becomes subject to a Bankruptcy Event; or

iv.
In the event Coriell’s agreement with CIRM with respect to the Repository is
terminated, or CIRM ceases to provide funding to Coriell as required by such
agreement or as necessary to fund the CDI Services contemplated by this
Agreement.

c.
Certain Consequences. Upon the termination of this Agreement including its
termination prior to its stated Term and prior to the completion of the
performance of the Services, neither Party shall have any liability or
obligation to the other Party except as provided in this Section 14.c and except
under the provisions hereof that as provided in Section 14.d. expressly survive
termination. The termination of this Agreement shall not extinguish or otherwise
diminish or modify the rights of either Party to any Service Fees or payments
which accrued hereunder prior to such termination or under this Section 14.c
with respect to DCBs in process as of, or DCBs delivered following, termination
as provided in the following provision. Without limiting the preceding
provision, following the termination of this Agreement, CDI shall deliver to
Coriell all Acceptable DCBs existing (and not yet so delivered) as of
termination [****]. CDI shall deliver an invoice to Coriell for all Services
Fees and other amounts payable to it hereunder but not yet invoiced as of
termination for Acceptable DCBs delivered or existing as of the termination of
the Agreement and or otherwise which except in the case of termination pursuant
to Section 14a.i. or 14a.v. shall include an amount for the costs and expenses
of CDI incurred performing Services with respect to Third Party Lines and
Derived Lines for which DCBs were in the process of being but had not yet been
created as of termination; and promptly following its receipt of such invoice,
Coriell shall pay CDI the invoiced amounts.

d.
Survival. All representation and warranties contained in this Agreement, as well
as Sections 2, 3.f (as to the representations and warranties for the period
stated therein), 3.g, 3.h, 3.i, 3.n, 4, 5 (to the extent contemplated by Section
14.c), 7, 8.d, 8.e, 8.h, 8.i, 8.j, 8.k, 8.l, 8.m, 8.n, 9 through 13, 14.c, 14.d,
and 15 shall survive the termination of this Agreement (whether at the
expiration of the Term or its earlier termination) subject to any limitation on
the period of such survival provided herein.

15.
Miscellaneous.

a.
Relationship of Parties. CDI, in performing the Services, shall act as an
independent contractor. Nothing in this Agreement shall constitute either Party
the legal representative, employee, agent or joint venturer, co‑partner, or the
like of the other, of the other Party. Each Party shall have no right or
authority to, and shall not take any action purporting to, bind or represent in
any respect the other Party.

b.
Force Majeure. Each Party shall be excused of, and shall not be responsible for
or in breach by reason of, any delay or failure in the performance of such
Party’s obligations under this Agreement that is due to any circumstance or
event beyond such Party’s control including but not limited for purposes hereof
to Acts of God, earthquakes and other natural disasters, fire, explosion, riot
and other civil disturbances, sabotage, terrorism, war, government acts,
embargos, labor strikes and lock-outs, transportation delays, or the failure of
performance of the other Party or any third parties or under any other
agreements necessary for such Party’s performance under this Agreement
including, without limitation, in the case of Coriell, any failure of CIRM to
provide any funding contemplated by the NGA.

c.
Equitable Relief. The Parties acknowledge that damages would be an inadequate
remedy for any breach of Section 3.n, 5.e (as to the use and disclosure of
Confidential Information) 8, 9.d, or 10. Therefore, each Party agrees that the
respective obligations of the Parties under each of Section 8, 9.d., or 10 are
specifically enforceable and that each Party shall be entitled, without the
requirement of actual proof of damages and the requirement of posting a bond or
other security, to an injunction, restraining order or other equitable relief
from any court of competent jurisdiction, restraining the other Party from
committing any breach of any such provision of this Agreement.

d.
Severability. If any provision of this Agreement is held to be invalid or
unenforceable and it cannot be amended to conform with applicable laws so as to
be valid and enforceable, then such provision shall be stricken and the
remainder of this Agreement shall remain in full force and effect to carry out
intentions of the Parties as nearly as reasonably possible including so long as
the economic or legal substance of the transactions contemplated hereby is not
affected fundamentally and adversely to either Party.

e.
Governing Law. This Agreement, and all questions arising in connection herewith,
shall be construed, interpreted, determined and enforced in accordance with the
internal laws of the State of California, U.S.A. without regard to the laws of
any other jurisdiction that otherwise might govern under any applicable
principle or rule of conflicts of law and without regard to rules of
construction concerning the drafter hereof.

f.
Notices. Each and every notice, agreement or other communication under this
Agreement, even if not so expressly stated above, must be in writing in order to
be effective and shall be considered to be given and received, in all respects
(i) when personally delivered, (ii) when sent by facsimile transmission actually
received by the receiving equipment (provided, that any such facsimile received
on or after 5:00 p.m. local time of the receiving Party shall be considered
received on the next business day), or (iii) on the second (2nd) business day
after being sent by reputable, internationally recognized express or courier
delivery service, delivery fees prepaid, addressed as follows, or to such other
address as may be designated by notice duly given in accordance with this
Section 15.f.):

i.
If to CDI:

Cellular Dynamics International, Inc.
525 Science Drive
Madison, Wisconsin 53711
Attn: President
If via facsimile, to: 608-310-5101


with a copy to:


Cellular Dynamics International, Inc.
525 Science Drive
Madison, Wisconsin 53711
Attn: General Counsel
If via facsimile, to: 608-310-5125
ii.
If to Coriell:

Coriell Institute for Medical Research
403 Haddon Avenue
Camden, NJ 08103
Attn: Michael Christman, Ph.D.
If via facsimile, to: 856-964-0254


with a copy to:


Mark J. Sever, Jr.
Archer & Greiner, P.C.
One Centennial Square
Haddonfield, NJ 08033
If via facsimile, to: 856-795-0574
g.
Amendments; Waiver. No amendment, waiver or other modification to or under this
Agreement shall be valid unless set forth in a writing that makes specific
reference to this Agreement and that is signed by the Party against whom
enforcement of the amendment, waiver or other modification is being sought.

h.
Assignment; Binding Effect. Neither this Agreement nor the rights or obligations
hereunder of either Party may be assigned or delegated by a Party without the
prior written consent of the other Party, not to be unreasonably conditioned,
delayed or withheld. Any purported assignment or delegation without any consent
required hereunder shall be void and ineffective for all purposes. This
Agreement is binding on, and inures to the benefit of, the Parties and their
respective successors and permitted assigns. Except as is expressly otherwise
provided herein, this Agreement is not intended to confer upon any person other
than the Parties any rights or remedies.

i.
Entire Agreement. This Agreement, including the exhibits and schedules attached
hereto, constitutes the entire agreement of the Parties with regard to its
subject matter and supersedes all previous written or oral representations,
agreements and understandings between Coriell and CDI.

j.
Counterparts. This Agreement may be executed in counterparts, each of which will
be treated as an original and all of which taken together constitute one
instrument.



IN WITNESS WHEREOF, the Parties, having read and understood the foregoing and by
their duly authorized representatives, have executed this Agreement intending to
be bound hereby as of the Effective Date.


CELLULAR DYNAMICS INTERNATIONAL, INC.




By: /s/ Thomas M. Palay
Thomas M. Palay, President
Date: December 20, 2013




CORIELL INSTITUTE FOR MEDICAL RESEARCH




By /s/ Michael F. Christman
Print Name: Michael F. Christman
Print Title: President & CEO
Date: December 20, 2013






Exhibit A


Services; Project Directors


The “Services” shall consist of the following services to grow and expand
Derived Lines and Third Party Lines: (i) perform quality control and (ii) create
DCBs from the Third Party Lines that meet the Third Party Line Acceptance
Criteria and from Derived Lines, which services are to be provided during the
Term, as described in this Exhibit A:


1.
Services, generally.

a.
CDI will maintain the personnel, equipment and facilities to be capable to, and
as described below will perform, the Services except for the manufacturer
recommended preventive and periodic maintenance of the Coriell Equipment, which
Coriell is responsible to maintain. In performing the Services, CDI will use the
same diligence and care as it uses in the performance of services for its own
account.

b.
The Services will be performed by CDI primarily at the Buck Institute Premises,
or if the License and Services Agreement between the Buck Institute and CDI
under which it occupies the Buck Institute Premises terminates during the Term,
such other location in California as Coriell approves in its sole discretion.

2.
Creation of DCBs; Services to grow and expand Derived Lines and Third Party
Lines.

a.
DCBs. CDI will create DCBs from the Derived Line(s) and from the Third Party
Lines selected by CIRM and that CDI determines meet the Third Party Line
Acceptance Criteria. [****] individual frozen aliquots of each Derived Line and
Third Party Line will be prepared in cryotubes vialed with approximately [****]
cells per aliquot or tube and will comprise a DCB of such cell line. Delivery by
CDI of [****] individual frozen aliquots from each DCB created from Derived
Lines will constitute delivery of such DCB, with CDI being entitled to retain
[****] individual frozen aliquots of each DCB (the “Retained Vials”), provided
that upon Coriell’s request as contemplated in Section 3.f., CDI shall deliver
to Coriell whatever Retained Vials then are remaining after any work to provide
any replacement DCBs to Coriell hereunder. Provided that Derived Lines and Third
Party Lines are available to permit CDI to do so, CDI will create a total DCB
capacity of [****] expanded cell lines (this includes [****] from each of the
[****] Derived Lines and up to [****] Third Party Lines).

To be deemed to be available to CDI for expansion and creation of DCBs as
contemplated in the preceding sentence, Derived Lines and Third Party Lines must
be available, on average, in consistent quantities, at regular frequencies and
sufficiently in advance; by way of example only and without limiting the
foregoing, the Derived Lines and the Third Party Lines must be available to CDI
no later than [****]. Each Third Party Line must meet the Third Party Line
Acceptance Criteria and any additional requirements applicable thereto as agreed
to by Coriell, CDI and CIRM.
In addition, for a Third Party Line to be to be deemed to be available to CDI
for expansion and creation of DCBs as contemplated above, the California
researcher who provided such Third Party Line to the Repository also must have
provided the agreement or consent of the legal and beneficial owner of such
Third Party Line, expressly for the benefit of CDI and reasonably acceptable to
CDI, to the transfer of such Third Party Line to the Repository, to the
withdrawal from the Repository and use of such materials by CDI to perform the
Services and create the DCBs, and to confirm ownership of the DCBs as provided
in this Agreement.
b.
Creation of DCBs. All cell lines will be grown and expanded, as applicable,
using the method established by CDI described in CDI SOP LG‑04.01 which is
Addendum D to Part D of Coriell’s Application, or an equivalent CDI SOP as
deemed suitable by CDI; the following description of Services is subject to and
qualified in its entirety by such SOP). [****].

3.
Quality Control Services. Derived Lines and Third Party lines expanded by CDI
and released by it as a DCB when delivered by CDI to Coriell must meet the DCB
Acceptance Criteria, which are the quality control criteria set forth in
Schedule 2 to this Exhibit A, or such other criteria as is mutually determined
by CIRM and Coriell, as well as be delivered to Coriell with a CofA as provided
in item 4 of this Exhibit A.

4.
Certificate of Analysis. An electronic version of each a Certificate of Analysis
(“CofA”) will be made available to Coriell.

5.
Initial Project Directors.

a.
Coriell’s initial Project Director is Steven J. Madore, Ph.D.

b.
CDI’s initial Project Director is Thomas J. Novak, Ph.D.













Schedule 1 to Exhibit A


Third Party Line Acceptance Criteria




Tissue/Cell Type
Passage
No. of Vials
No. of Viable Cells per Vial
Acceptance Criteria/Notes
[****]
[****]
[****]
[****]
[****]







Schedule 2 to Exhibit A


QC Criteria


The following table describes the acceptance criteria for DCBs prepared from
Derived Lines and Third Party Lines.
Test criteria
Method
DCB Acceptance Criteria
Derived Lines
DCB Acceptance Criteria
Third Party Lines
[****]
[****]
[****] 
[****]
[****]
[****]
[****] 
[****]
[****]
[****]
[****] 
[****]
[****]
[****]
[****] 
[****]
[****]
[****]
[****] 
[****]
[****]
[****]
[****] 
[****]



Exhibit B


Service Fees


Fixed Payment for first [****] Quarters: $[****] per Quarter


Fixed Payment for [****] Quarters: $[****].


Quarterly Services Payment for each subsequent Quarter:


The product obtained by multiplying [****].


For such purposes, the “Unit Price” equals the quotient obtained by dividing
$[****] by the net number equal to (i) [****] less (ii)(A) [****].




Third Party Line Amount: $[****] per Third Party Line






Exhibit C


Equipment




See attached.
Quote #
Catalog #
Equipment
Y-[****]
[****]
Vortex Genie 2
 
[****]
Multichannel Pipette
Y-[****]
[****]
[****] CO2 Analyzer
Y-[****]
see CDI quote
[****] (2X, 10X, and 20X obj)
Y-[****]
 
Metro Shelving
 
[****]
(-) 20 Freezer
Y-[****]
[****]
Water Bath
Y-[****]
[****]
Centrifuge: ST8 benchtop
Y-[****]
[****]
Roller Base for 3110 series
 
 
Refrigerator
Y-[****]
[****]
Water Bath Weights
Y-[****]
[****]
Water Bath Weights
Y-[****]
[****]
Water Bath Weights 500-2000mL
Y-[****]
[****]
Timers
Y-[****]
[****]
Repeater Xstream
Y-[****]
[****]
Cordless Pipet
Y-[****]
[****]
Starter Kit: 2 LTS
Y-[****]
[****]
Starter Kit: 20, 200, 1000 LTS
Y-[****]
[****]
Hepa Filter (free)
Y-[****]
[****]
RS-485 Output FI Hazardous material
Y-[****]
[****]
Copper Interior Ductwork
Y-[****]
[****]
Biofit Chairs for lab
Total Equipment under $[****]
 
 
 
 
 
 
[****]
[****] (rotor, etc. included)
Y-[****]
[****]
(-) 80 Freezer
 
[****]
Culture Hood (4 ft)
Y-[****]
[****]
[****]refrigerated centrifuge & rotor
Y-[****]
[****]
[****]
Y-[****]
 
[****]
Y-[****]
[****]
[****] (2 w/ controller)
Y-[****]
[****]
[****]
 
 
Vial labeling
Y-[****]
[****]
Culture Hood (6 ft)
Y-[****]
[****]
[****] Incubator
Y-[****]
see CDI quote
[****] (with plate labeler)
Total Equipment over $[****]
 
 



Supplier
Unit Price
Banking Quantity
Cost for Banking
 
 
 
[****]
[****]
[****]
 $[****] 
 
 
 
[****]
[****]
[****]
 $[****] 
 
 
 
[****]
[****]
[****]
 $[****] 
 
 
 
[****]
[****]
[****]
 $[****] 
 
 
 
[****]
[****]
[****]
 $[****] 
 
 
 
[****]
[****]
[****]
 $[****] 
 
 
 
[****]
[****]
[****]
 $[****] 
 
 
 
[****]
[****]
[****]
 $[****] 
 
 
 
[****]
[****]
[****]
 $[****] 
 
 
 
[****]
[****]
[****]
 $[****] 
 
 
 
[****]
[****]
[****]
 $[****] 
 
 
 
[****]
[****]
[****]
 $[****] 
 
 
 
[****]
[****]
[****]
 $[****] 
 
 
 
[****]
[****]
[****]
 $[****] 
 
 
 
[****]
[****]
[****]
 $[****] 
 
 
 
[****]
[****]
[****]
 $[****] 
 
 
 
[****]
[****]
[****]
 $[****] 
 
 
 
[****]
[****]
[****]
 $[****] 
 
 
 
[****]
[****]
[****]
 $[****] 
 
 
 
[****]
[****]
[****]
 $[****] 
*change to 4-20mA monitor
[****]
[****]
[****]
 $[****] 
 
 
 
[****]
[****]
[****]
 $[****] 
 
 
 
[****]
 
 
 $[****] 
 
 
 
[****]
[****]
[****]
 $[****] 
 
 
 
[****]
[****]
[****]
 $[****] 
 
 
 
[****]
[****]
[****]
 $[****] 
 
 
 
[****]
[****]
[****]
 $[****] 
 
 
 
[****]
[****]
[****]
 $[****] 
 
 
 
[****]
[****]
[****]
 $[****] 
 
 
 
[****]
[****]
[****]
 $[****] 
 
 
 
[****]
[****]
[****]
 $[****] 
 
 
 
[****]
[****]
[****]
 $[****] 
 
 
 
[****]
[****]
[****]
 $[****] 
 
 
 
[****]
[****]
[****]
 $[****] 
 
 
 
[****]
[****]
[****]
 $[****] 
 
 
 
 
 
 
$[****]
 
 
 







Exhibit D


Coriell Confidential Information




[none]






10633437.6

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE U.S. SECURITIES AND
EXCHANGE COMMISSION.